DETAILED ACTION
Claims 30, 34, 36, 37, 39-41, 43, 45-47, and 49-59 are currently pending in this Office action.  Claims 1-29, 31-33, 35, 38, 42, 44, and 48 stand canceled by applicant.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is premised upon the after-final claim amendment filed on 03/18/2021 and entered herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 03/17/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
The previous rejection of claims 41 and 47 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendment correcting the same.  The indefiniteness rejection of claim 49 is withdrawn in light of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Holowacz on 03/19/2021.


In claim 49 at line 2 between “90 MU” and the period mark insert  --- (100°C, NFT 43-005)  ---

Allowable Subject Matter
Claims 30, 34, 36, 37, 39-41, 43, 45-47, and 49-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Kino et al. (JP 2007-063507 A, machine translation; hereinafter “Kino ‘507”); and Wada (JP 2012-062429 A, machine translation).
Kino ‘507 at claim 8 discloses a rubber composition comprising 0.01 to 100 parts by mass (pbm) of a rubber powder mixed with 100 pbm of a new rubber component. [0015] specifies that the rubber composition also contains reinforcing fillers and vulcanizing agents. The same paragraph explains that the new rubber component is natural rubber and/or a diene-based synthetic rubber. According to claim 5, the rubber powder contains carbon black and contains a polyisoprene-based rubber. [0010] specifies that the rubber powder contains 80 mass percent or more of natural rubber. [0011] more particularly describes the rubber powder as having a content of 30 to 70 pbm carbon black relative to 100 pbm of the rubber component of the rubber powder. The corresponding content of carbon black in the rubber powder is about 23 to 41 weight percent.
Wada at claim 1, abstract discloses a rubber composition comprising 100 parts by weight (pbw) of a diene rubber with 70 to 90 pbw of carbon black, 1 to 25 pbw of powdered rubber, where the powdered rubber has a carbon black content of 25 to 35 weight percent and is a crushed rubber containing 70 percent by weight or more of natural rubber. [0022] teaches that the composition contains conventional rubber composition additives like vulcanizing agents.
Neither Kino ‘507 nor Wada teach a crumb rubber exhibiting a chloroform extract having a weight-average molecular weight of greater than 10,000 g/mol as in present claims 42, 59, or the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768